ROSS, Circuit Judge
(dissenting). The conclusion reached by the' majority of the court in this case finds support in some of the District Court cases, but is, I think, in direct conflict with the decision of the Circuit Court of Appeals for the Eighth Circuit in the case of In *428re Youngstrom, 153 Fed. 98, 82 C. C. A. 232, where that court said, among other things:
“At: what -point of time must the bankrupt be entitled to a particular exemption under the state laws to have it allowed and set apart under the saving and. protecting provisions of the bankruptcy act? The answer must, of course, be found in that act. Naturally it would be expected that this point of time would not -be later than the date as of which the general estate of the bankrupt is wrested from his dominion and vested in his trustee for the benefit of the creditors. And such, we think, is actually and plainly the effect of the provisions before set forth. Thus it is declared, in section 6, that the exemptions to be allowed are those prescribed by the state laws in force ‘at the time of the filing of the petition,’ and, in section 70a, that, upon his appointment and qualification, the trustee shall be vested, by operation of law, with the title of the bankrupt, ‘as of the date he was adjudged a bankrupt,’ to all property, not exempt, which, ‘prior to the filing of the petition,’ he could by any means have transferred, or which might have been, levied upon and sold under judicial process against him. -Other provisions strengthen this view, notably the requirement of section 7, cl. 8, that a voluntary bankrupt shall claim his exemptions at the time of filing his petition, and that an involuntary bankrupt shall claim them within 10 days after the adjudication, unless further time' is granted. Indeed, we think the statute admits of doubt only in respect of whether the right to any claimed exemption is to be determined as of the time of the filing of the petition or as of the time , when the debtor was adjudged a bankrupt. That it is to be determined as of the earlier date is suggested by those provisions of section 6, section 7, cl. 8, and section 70a, cl. 5, which make the time of the filing of the petition of special significance, and that it is to be determined as of the later date is suggested by the provision in section 70a that the trustee shall be vested with the title of the bankrupt as of the date he was adjudged a bankrupt But, as the facts of the present case do not require that we determine this matter, we pass it, observing, first, that the present act differs from that of 1867 in that by section 14 of the latter the trustee became vested with the title of the bankrupt as of the date of the commencement of the proceedings; and, second, that the Circuit Court of Appeals of the Seventh Circuit seems to regard the date when the debtor was adjudged a bankrupt as controlling, as is shown in Re Mayer, 108 Fed. 599, 608, 47 C. C. A. 512, 521. where-it was said by Judge Woods: ‘The intention of this statute is, without doubt, that the creditors shall have all of the estate of a bankrupt which is not exempt, and that the bankrupt shall have the exemptions allowed by the law of his domicile détermined by relation to the date of adjudication.’ Although dissenting from the judgment in that case, Judge Jenkins also said (108 Fed. 615, 47 C. C. A. 528): ‘The general purpose of the bankruptcy act is that the bankrupt, surrendering' his estate not exempt, should be discharged from his debts then existing, and should retain the property exempted and allowed to him by the law of the state of his domicile. The creditors are to have all of the estate not exempt, and must surrender all claims against the bankrupt if he shall receive his discharge. The title to the property thus reserved for the benefit of the creditors is vested in the trustees as of the date he was adjudged a bankrupt. That date is the “dead line,” separating the past and the future. All that the bankrupt had on that date, except property exempt, goes to his creditors.’ We conclude that a claimed exemption otherwise recognized by the state laws, but to which the bankrupt had not become entitled at the time of the filing of the petition or at the time he was adjudged a bankrupt, is not within the saving and protecting clauses of the bankruptcy ■ act, and cannot be allowed or set apart thereunder.”
I think that reasoning entirely sound, and I therefore dissent from the judgment given here.